Citation Nr: 0831047	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1947 to March 
1950.  He died in June 2005.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

In August 2008, the appellant was scheduled for a 
videoconference hearing at the RO before the Board, however 
she did not appear.  The appellant has not submitted a timely 
request to postpone the hearing; therefore the Board will 
proceed with its appellate consideration as though the 
request for a hearing had been withdrawn.  38 C.F.R. § 20.704


FINDINGS OF FACT

1.  The veteran died in June 2005.  The death certificate 
lists the immediate cause of death as hypertensive 
arteriosclerotic cardiovascular disease, with diabetes 
mellitus listed as contributing but not resulting in the 
underlying cause.  

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound to the left 
lower leg, muscle group XI and fracture, evaluated at 40 
percent disabling; degenerative arthritis of the right hip 
associated with the gunshot wound to the left lower leg, 
evaluated at 10 percent disabling; and degenerative arthritis 
of the right knee associated with the gunshot wound to the 
left lower leg, evaluated at 10 percent disabling.

3.  Hypertensive arteriosclerotic cardiovascular disease and 
diabetes mellitus were not shown during active service or 
during the years following service, nor were any other 
cardiovascular problems.

4.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.

5.  The veteran was not rated totally disabled for a 
continuous period of at least 10 years prior to his death, 
nor was the veteran's total evaluation continuously in effect 
from the date of separation from service, nor was the veteran 
a former POW.


CONCLUSIONS OF LAW

1.  Service connection for the veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2007).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C. § 1318 have not been met. 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
asserts that the veteran's loss of limbs caused him to 
"succumb to early morbidity", stating that the trauma from 
scar tissue from the gunshot wound resulted in interference 
with circulation which necessitated the amputation of the 
left lower leg.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The veteran's certificate of death indicates that he died in 
June 2005.  The death certificate lists the cause of his 
death as hypertensive arteriosclerotic cardiovascular 
disease.  Diabetes mellitus was listed as contributing to 
death but not resulting in the underlying cause of 
cardiovascular disease.  No other conditions were cited as 
contributing to death, providing some evidence against this 
claim (as neither of these problems was indicated in 
service).

At the time of his death, service connection was in effect 
for residuals of a gunshot wound to the left lower leg, 
muscle group XI and fracture, evaluated at 40 percent 
disabling; degenerative arthritis of the right hip associated 
with the gunshot wound to the left lower leg, evaluated at 10 
percent disabling; and degenerative arthritis of the right 
knee associated with the gunshot wound to the left lower leg, 
evaluated at 10 percent disabling.  

Service connection was not in effect for any other 
disabilities, providing more limited evidence against this 
claim.

The veteran's service medical records (SMRs) do not show that 
he was ever diagnosed with hypertension or any cardiovascular 
problems.  The Board finds that the SMRs provide more 
evidence against this claim.

The post-service medical evidence consists of one physician's 
report completed in January 2000 in support of a claim for 
increased rating for the left leg, a physician's report 
completed in October 2005 in support of this claim, VA 
outpatient records and private medical records, and a May 
2005 VA medical evaluation.

The Board finds that the post-service records provide 
evidence against this claim, failing to show or indicate a 
connection between the veteran's death and service or a 
service connected disorder. 

The veteran was not treated for, or diagnosed with, any 
cardiovascular problems during service, and the earliest 
medical evidence of any cardiovascular disorder is in 
approximately 1991.  This is approximately 41 years after 
separation from service.  Therefore, even if relevant medical 
treatment were shown during service, this lengthy period 
without treatment is evidence that there was not a continuity 
of symptomatology, and it weighs against the claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

Furthermore, there is no evidence of any hypertension or 
other cardiovascular condition that was manifest to a 
compensable degree within one year of separation from service 
to warrant service connection under 38 C.F.R.  §§ 3.307, 
3.309.  The Board finds that the evidence is probative 
against a direct service connection for the cause of death.

The appellant submitted a statement from Dr. "L.", who was 
the veteran's primary care physician from September 1998 
until the veteran's death in June 2005.  Dr. L. stated, 
"[the veteran] was treated through April 2001 for recurrent 
foot and leg ulcers related to his diabetes and severe 
peripheral vascular and peripheral arterial disease.  
Ultimately he lost both limbs due to complications from his 
disease processes.  The circulatory problems, which he 
experienced as a brittle diabetic, were complicated by the 
bilateral amputation and made him a much higher risk for 
early morbidity.  He succumbed to the complications of all 
these processes in June 2005."

The Board finds that the post-service treatment indicated by 
Dr. L.'s statement provides evidence against this claim, 
failing to show or indicate that the veteran's health care 
provider during the veteran's lifetime believed that there 
was a connection between his death and service or a service 
connected disorder. 

Pursuant to this claim, a VA medical opinion was requested to 
determine whether the cause of the veteran's death is 
secondary to his service-connected gunshot wound to the left 
lower leg.  In August 2007, a VA examiner opined that, "the 
veteran's service-connected gunshot wound to the left lower 
leg, resulting in amputation [is] less likely than not the 
cause or materially contributed to the cause of the veteran's 
death."  The examiner's opinion was based on the death 
certificate listing the immediate cause of death as 
hypertensive arteriosclerotic cardiovascular disease.  

The VA examiner continued:  "The gunshot wound to the left 
lower leg, which was determined to be service connected, 
resulting in below-the-knee amputation, is not the cause of 
death.  The veteran was noted to have coronary artery disease 
with 2-vessel artery coronary bypass graft in 1991.  He was 
also noted to have hypertension, which was uncontrolled 
documented on May 5, 2005, on the electronic medical record 
available on CPRS."

The VA examiner noted the literature submitted by the 
appellant, which state that most patients undergoing major 
lower extremity amputations have many comorbidities, hence 
morbidity and mortality rates are high, and most common 
causes of death being cardiac and respiratory in nature.  The 
examiner concluded: "In this veteran, the cause of death is 
from the comorbidity."

The Board finds that the VA examiner's opinion is entitled to 
some probative weight.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra.

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

The Board must find that the preponderance of the evidence is 
against the claim that the veteran's cause of death 
(hypertensive arteriosclerotic cardiovascular disease with 
contributing diabetes mellitus) was related to his service.  
The Board finds that the medical evidence that supports this 
claim is clearly outweighed by the medical evidence against 
his claim.  Additionally, the positive opinion that the "the 
circulatory problems, which [the veteran] experienced as a 
brittle diabetic, were complicated by the bilateral 
amputation and made him a much higher risk for early 
morbidity" is clearly outweighed by the evidence against 
this claim, including the recent medical opinion.  In this 
regard, it is important to note that the veteran was not 
service connected for hypertension or diabetes mellitus.  
Accordingly, the claim must be denied.

The Board has considered the appellant's written testimony, 
submitted in support of the argument that the veteran's cause 
of death should be service connected.  However, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection".  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Cardiovascular disease is not capable of lay diagnosis, and 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to medical causation 
related to service many years ago.  The Board has therefore 
determined that the appellant's written testimony is 
outweighed by the service medical records (which do not show 
that the veteran had any cardiovascular problems during 
service), and the post-service medical evidence (indicating 
cardiovascular disease that began many years after service, 
and not indicating evidence associating the cause of death 
with service), and that this evidence shows that service 
connection is not warranted for the veteran's cause of death.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Similarly, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Applicable to the appellant's claim, is the statement of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in footnote 4 of the Jandreau decision, that 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer."  Id.  
Here, the appellant seeks to offer an opinion as to the 
etiology of the veteran's hypertensive arteriosclerotic 
cardiovascular disease.  She has not demonstrated the 
requisite medical knowledge to render an opinion as to so 
complex an issue.  Hence, her opinion in this regard is not 
competent evidence.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

DIC benefits under 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, as in this case, a surviving spouse or children 
may still be entitled to benefits.  Pursuant to 38 U.S.C.A. § 
1318(a), benefits are payable to the surviving spouse or 
children of a "deceased veteran" in the same manner as if 
the death were service connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who at 
death was either was in receipt of compensation, or was 
"entitled to receive" compensation, for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22(a).

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c).

Because VA was paying compensation to the veteran at the time 
of his death, the term "entitled to receive" is not 
applicable to the appellants' claim.  There is no basis in 
the post-service medical record to indicate the veteran was 
entitled to receive a 100 percent rating 10 years  before his 
death. 

At the time of his death in June 2005, the veteran was not in 
receipt of a total schedular rating.  The veteran was rated 
100% disabled temporarily for a convalescent period from 
October 1999 to May 2000, but at no other time.  Therefore, a 
total rating had not been in place ten or more years 
immediately preceding death or for at least five years from 
the date of the veteran's separation from service.  
 
In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellants' claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained VA treatment records, 
the appellant submitted private medical records and a 
statement from Dr. "L", and the appellant was provided an 
opportunity to set forth her contentions during a 
videoconference hearing before a Veterans Law Judge, which 
she failed to attend.  The appellant was afforded a VA 
medical opinion in August 2007.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


